Citation Nr: 0725714	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic 
lumbosacral strain.

2.  Entitlement to service connection for a skin disorder, 
diagnosed as prurigo nodularis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a panic disorder 
with depression.


REPRESENTATION

The veteran represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her daughter
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1982 to April 1982, and from February 1991 to June 
1991.  She also had other service with the Air Force Reserves 
until her retirement in May 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In June 2007, the veteran and her daughter 
testified at a hearing before the undersigned using video-
conferencing technology.  

The claims for service connection for a lumbosacral strain, 
skin disorder, and hypertension are addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Panic disorder with depression is not related to a disease or 
injury during a period of active military, naval, or air 
service.


CONCLUSION OF LAW

The veteran's panic disorder with depression was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

In this case there is no dispute as to the pertinent facts, 
and the law is dispositive of the claim.  Hence, the duties 
to notify and assist imposed by the VCAA are not applicable. 
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

Service Connection for Panic Disorder with Depression

At the June 2007 hearing, the veteran testified that her 
panic disorder began in June 2003 after she received a call 
from her unit informing her that she was being retired from 
reserve status and was not eligible for reenlistment.  She 
said that she was at home at the time of the phone call.  She 
was retired from reserve status in May 2003.  The evidence 
does not indicate nor does she claim that she was on active 
duty, active duty for training (ACDUTRA) or inactive duty for 
training (INACDUTRA) at the time of the phone call.  

ACDUTRA means full-time training duty, where the service 
member is available for duty around-the-clock performed by 
the reserve components.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is 
an example of ACDUTRA.  INACDUTRA is training duty, other 
than full time, performed by the reserve components.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury incurred in or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  In other words, service connection is available 
for injuries, but not diseases, sustained on INACDUTRA.  
Brooks v. Brown, 5 Vet. App. 484 (1994).  Service connection 
will also be provided to a claimant who was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during INACDUTRA.  
38 U.S.C.A. § 101(24)(C)(ii); 38 C.F.R. § 3.6(a). 

The phone call that allegedly led to the veteran's panic 
disorder did not occur during active military, naval, or air 
service.  38 U.S.C.A. § 101(24).  Assuming arguendo that the 
phone call lead to the current psychiatric disability, it did 
not constitute an injury or disease during a period of active 
military service.  Therefore, service connection for a panic 
disorder with depression must be denied as a matter of law.  
38 U.S.C.A. §§ 1110, 1131; see also, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for a panic disorder with depression is 
denied.


REMAND

The evidence indicates the veteran applied for disability 
benefits with the Social Security Administration (SSA) and 
was denied.  VA has a duty to obtain records pertaining to 
this application.  38 U.S.C. § 5103A; Tetro v. Gober, 14 Vet. 
App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).  The RO requested her records from the SSA 
in March, May, and July 2006, but did not receive a response.  

Although the RO made three requests to the SSA, VA may only 
end its efforts to obtain Federal records if it concludes the 
records do not exist or that further efforts to obtain the 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  38 
C.F.R. § 3.159(c)(2).  Therefore, further efforts are 
required.

The veteran claims she has a chronic lumbosacral strain 
resulting from an incident during a period of INDUTRA.  
Service medical records confirm that in August 1996, she was 
lifting a patient when she strained her low back.  She was 
given Motrin and put on restricted duty.  In December 1996, a 
follow-up record indicates she reported that she no longer 
had any back problems and her duty restrictions were removed.  

Private medical records from Dr. King indicate the veteran 
was involved in a motor vehicle accident in September 2000 
and sustained injuries to her back.  The diagnosis was a 
lumbar strain and sprain.  A May 2004 VA treatment record 
notes back pain status post motor vehicle accident in 2000.  

The report of the October 2004 VA general medical examination 
indicates the diagnosis was chronic low back pain of unknown 
cause.  An addendum to that report indicates the VA examiner 
reviewed the veteran's military medical records and noted the 
August 1996 injury, which resulted in a low back strain.  In 
light of this record, the VA examiner stated that a diagnosis 
of lumbosacral strain could be made.  It does not appear that 
the VA examiner reviewed the entire claims file when making 
this opinion because there is no reference made to the 
private medical records from Dr. King regarding the 
interceding injury resulting from the September 2000 motor 
vehicle accident.  For this reason, a remand is needed for a 
VA opinion based on a complete review of the claims folder.  

At the June 2007 hearing, the veteran testified that her skin 
condition began during a 67 day tour in Saudi Arabia.  She 
said she believed this tour was in 1993.    On her April 2004 
claim, she noted that this condition began in 1991, during a 
period of active duty (VA Form 21-526).  Her service medical 
records are unremarkable for any complaints or treatment for 
a skin disorder.  Her DD 214 indicates she had no foreign 
service between February 1991 and June 1991.  There is 
medical evidence of current skin disease.  Efforts are 
required to confirm any dates of service in Saudi Arabia.

The veteran's service medical records indicate she was 
diagnosed with hypertension in August 1996.  It is not clear, 
however, whether this diagnosis was during a period of 
INACDUTRA or ACDUTRA.  As mentioned, service connection for 
diseases such as hypertension is available for periods of 
ACDUTRA but not INACDUTRA.  Therefore, on remand, an effort 
should also be made to confirm any periods of INACDUTRA or 
ACDUTRA during August 1996.

Accordingly, the claims for service connection for a 
lumbosacral strain, a skin disorder, and hypertension are 
REMANDED for the following action:

1. Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision.  

2.  Request the veteran's personnel 
records concerning her duty assignments to 
determine whether she served in Saudi 
Arabia.  In addition, a request should be 
made to verify any periods of INACDUTRA 
and ACDUTRA, especially in August 1996.  

3.  Ask the VA physician who examined the 
veteran in October 2004 to review the 
claims folder, including the private 
medical records obtained from Dr. King 
concerning the veteran's September 2000 
motor vehicle accident and VA outpatient 
treatment records, and provide an opinion 
as to whether it is at least as likely as 
not that the veteran's current lumbosacral 
sprain/strain is related to the 
lumbosacral strain that was incurred 
during service in August 1996.  

If, the same VA examiner is not available, 
then obtain the needed medical opinion 
from another doctor qualified to make this 
determination.  If an examination is 
recommended, it should be conducted.

The examiner must note in the addendum 
that he or she has reviewed the 
claims file.  

4.  If the claims are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


